August 29, 2008


Mr. Sidney H. Davis Jr.
Touchstone Bernays Johnston Beall & Smith, LLP
4700 Renaissance Tower
1201 Elm St.
Dallas, TX 75270
Mr. Charles L. Perry
Andrews & Kurth, L.L.P.
1717 Main Street, Suite 3700
Dallas, TX 75201

RE:   Case Number:  07-0140
      Court of Appeals Number:  05-04-01641-CV
      Trial Court Number:  02-05001-C

Style:      TRINITY UNIVERSAL INSURANCE COMPANY
      v.
      CELLULAR ONE GROUP

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Jim      |
|   |Hamlin       |
|   |Ms. Lisa Matz|